Matter of Oncu (2020 NY Slip Op 05801)





Matter of Oncu


2020 NY Slip Op 05801


Decided on October 15, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 15, 2020

PM-136-20

[*1]In the Matter of Melike Suna Oncu, an Attorney. (Attorney Registration No. 2894541.)

Calendar Date: October 5, 2020 

Before: Garry, P.J., Mulvey, Devine, Aarons and Pritzker, JJ.


Melike Suna Oncu, Chevy Chase, Maryland, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Melike Suna Oncu was admitted to practice by this Court in 1998 and lists a business address in Chevy Chase, Maryland with the Office of Court Administration. Oncu now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]).[FN1] The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it defers to this Court's discretion as to Oncu's application.	
Upon reading Oncu's affidavit sworn to July 8, 2020 and filed July 13, 2020, and upon reading the September 30, 2020 correspondence in response by the Chief Attorney for AGC, and having determined that Oncu is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Garry, P.J., Mulvey, Devine, Aarons and Pritzker, JJ., concur.
ORDERED that Melike Suna Oncu's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Melike Suna Oncu's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Melike Suna Oncu is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Oncu is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Melike Suna Oncu shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.	
Footnotes

Footnote 1: We note that, although Oncu was previously suspended from the practice of law in New York in 2014 due to conduct prejudicial to the administration of justice arising from her failure to comply with the attorney registration requirements of Judiciary Law § 468—a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (Matter of Attorneys in Violation of Judiciary Law § 468—a, 113 AD3d 1020, 1046 [2014]), her subsequent reinstatement application was granted by this Court in June 2020 (Matter of Attorneys in Violation of Judiciary Law § 468—a [Oncu], 184 AD3d 1071 [2020]).